Citation Nr: 0841206	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder and, if so, whether service connection is warranted 
for an acquired psychiatric disorder to include major 
depressive disorder and post-traumatic stress disorder 
(PTSD), claimed as neurosis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J.M. Seay, Law Clerk




INTRODUCTION

The veteran had active service in the Air Force from November 
1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for anxiety reaction was previously 
denied in a September 1976 rating decision on the basis that 
there was no relationship between the veteran's active 
service and his diagnosed anxiety reaction; the veteran was 
informed of this decision and his appellate rights and did 
not appeal.   

2.  The evidence received since the September 1976 rating 
decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

3.  The competent medical evidence of record does not 
demonstrate that major depressive disorder or a psychosis is 
related to military service to include an injury or disease 
sustained in service or the presence of a psychosis to a 
compensable degree within one year of discharge.  

4.  Although the medical evidence reflects that the veteran 
has a diagnosis of PTSD, the veteran did not provide any in-
service stressors upon which this diagnosis was based and 
there is no opinion linking the veteran's PTSD to active 
military service.




CONCLUSIONS OF LAW

1.  The RO's September 1976 rating decision denying the 
veteran's claim for service connection for anxiety reaction 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and major 
depressive disorder, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) 
(2008).

3.  An acquired psychiatric disorder to include depression or 
a psychosis was not incurred in or aggravated by active 
military service and a psychosis may not be presumed to be 
related thereto.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2008).  

4.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in March 2006, prior to the September 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and major depressive disorder.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
an April 2006 notice, the RO informed the veteran of the 
requirement that new and material evidence was necessary to 
reopen the previously denied claim and defined the legal 
standard for such evidence by language that comports with the 
relevant regulatory provisions of 38 C.F.R. § 3.156(a).  With 
respect to any notice deficiency, the Board concurs with the 
RO's determination that new and material evidence has been 
received to reopen the claim; thus, any deficiency is 
rendered moot.  

The Board observes that the March 2006 VCAA letter did not 
provide notice regarding the elements of effective date or 
disability rating.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  However, the veteran was provided with such 
information by a notification letter dated in September 2006.  
Moreover, the veteran's claim for service connection for an 
acquired psychiatric disorder to include PTSD and major 
depressive disorder is being denied and, consequently, no 
disability rating or effective date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining private and VA medical records and Social Security 
Administration (SSA) records as identified by the veteran and 
included in the claims folder.  Moreover, the veteran was 
afforded a VA psychiatric examination with respect to his 
claim on appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	New and Material Evidence

Service connection was previously denied for anxiety reaction 
in a September 1976 rating decision on the basis that the 
veteran's treatment for situational depression in service was 
not related to the veteran's current anxiety reaction.  The 
veteran was provided a copy of the Board's decision and 
notice of his appellate rights; however, the veteran did not 
appeal.  Thus, the September 1976 decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.  

The veteran submitted a claim of entitlement to service 
connection for neurosis in February 2006.    

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

38 C.F.R. § 3.156(a) provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of the September 
1976 rating decision consists of the service treatment 
records, a July 1976 VA examination, and the veteran's 
statements.  

Subsequent to the September 1976 decision, additional 
evidence has been received including post-service medical 
records from multiple private and VA facilities, a January 
1992 VA examination, a September 2006 VA examination, and the 
veteran's statements.      

The most significant of the evidence received, for the 
purposes of reopening the claim, is the January 1992 VA 
examination report.  In the report, a diagnosis of dysthymic 
disorder and major depression, recurrent (in partial 
remission) was noted.  The veteran reported that he had 
problems with anxiety and depression all through his life.  
The examiner noted that four years ago, following divorce 
from his wife, the veteran's condition deteriorated to the 
degree of having a major depressive episode again a year and 
a half prior to the examination and was currently treated for 
depression.  The examiner opined that the veteran suffered 
from dysthymia most of his life with episodes of depression 
in 1972 and 1990.  

The Board finds that the January 1992 VA examination report 
constitutes new and material evidence as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  As detailed above, the 
September 1976 rating decision denied the veteran's claim for 
service connection on the basis that the veteran's treatment 
for situational depression in service was not related to the 
veteran's current anxiety reaction.  Since the January 1992 
examination report includes a competent medical opinion 
suggesting that the veteran's psychiatric disorder may be 
related to his inservice episode of depression, the Board 
determines that the opinion constitutes new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Thus, the claim is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  The record shows that the RO 
considered the veteran's claim of service connection on the 
merits as well.  Moreover, the statement of the case provided 
the veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  The discussion in 
the statement of the case essentially considered the 
veteran's claim on the merits.  Additionally the veteran has 
provided argument addressing his claim on the merits.  
Accordingly, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

III.	Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
C.F.R. § 3.303(a) (2008).  Service connection can be 
established when three criteria are met: (1) existence of a 
current disability; (2) the existence of the disease or 
injury in service, and (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

The veteran contends that his current psychiatric disorder is 
related to his time in service.  In an August 2006 statement, 
the veteran noted that he did not have any signs of 
psychiatric problems until he was treated for depression at 
the MacDill Air Force Base during service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption of sound condition only applies 
when there has been an induction examination in which the 
later complained of disability was not noted. The term 
"noted" refers to conditions observed and recorded by the 
examiner. History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).

In this case, the veteran's entrance examination did not 
indicate any history of or then-observable defects or 
disabilities regarding the veteran's psychiatric state.  
Indeed, the veteran's psychiatric state was evaluated as 
normal.  However, the Board observes that in the concurrent 
Report of Medical History, the veteran checked yes as to 
having depression or excessive worry, frequent or terrifying 
nightmares, and nervous trouble of any sort.  There is no 
accompanying evaluation regarding the veteran's psychiatric 
state and he was found qualified for entry into service.  

In cases, such as this one, where the disease or injury at 
issue is not noted on the entrance examination, the 
presumption of sound condition applies and may only be 
rebutted by clear and unmistakable evidence of both the 
preexistence and non-aggravation of the disease.  VAOPGCPREC 
3-03.  That is, the presumption may
only be overcome by undebatable evidence that the disability 
existed prior to military service and that it was not 
aggravated by service.  Wagner v. Principi, 
370 F.3d 1089, 1097 (Fed. Cir. 2004).  Clear and unmistakable 
evidence is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  It is an "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 
131 (2003) (citing Laposky v. Brown; 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)); Vanerson, 12 Vet. App. at 258, 261.  Thus, the Board 
will presume that the veteran had no preexisting psychiatric 
disorder, unless that presumption can be rebutted.

Here, the evidence is debatable as to whether the veteran's 
psychiatric disorder predated his service.  It has never been 
contended that the veteran received treatment prior to 
service.  However, the veteran checked yes as to having 
depression or excessive worry, frequent or terrifying 
nightmares, and nervous trouble of any sort in a Report of 
Medical History upon entry into service.  The service 
treatment records confirm that the veteran was seen for 
depression, anxiety, and insomnia in May 1972, which was over 
two years post-enlistment.  The physician noted that there 
was no evidence of psychosis and that the veteran appeared 
irritable and somewhat depressed.  The physician noted 
situational reaction.  

In January 1992, the veteran underwent a VA examination.  The 
examiner noted a diagnosis of dysthymic disorder and major 
depression, recurrent (partial remission) on Axis I.  A 
diagnosis of dependent and schizoid type of personality 
features was noted on Axis II.  The veteran reported that he 
had problems with anxiety and depression all through his 
life.  The veteran was noted to have been brought up in a 
dysfunctional family and that he suffered what appeared to be 
a depressive episode while in the service.  It was noted that 
with the help of his wife and marriage, he was somehow able 
to cope without a major decompensation.  Approximately four 
years after the divorce from his wife, the veteran's 
condition deteriorated to the degree of having a major 
depressive episode again a year and a half prior to the 
examination.  The examiner opined that the veteran suffered 
from dysthymia most of his life with episodes of depression 
in 1972 and 1990.  

In a September 2006 VA examination report, the veteran was 
again evaluated for his psychiatric disorder.  The examiner 
noted a diagnosis of PTSD, major depressive disorder, 
recurrent, mild without psychotic features, symptoms 
secondary to PTSD, and pedophilia in remission on Axis I.  
Personality disorder, not otherwise specified, with cluster B 
and C features was noted on Axis II.  A GAF (Global 
Assessment of Functioning) score of 50 was assigned.  The 
examiner opined that the veteran's current psychiatric 
conditions had their origin in the childhood physical abuse 
that occurred.  The examiner noted that there was no way for 
him to give a baseline as to how the veteran's experience in 
the military might have exacerbated his condition.  He stated 
that the veteran's condition may have been exacerbated even 
if he were outside of the military.  The examiner noted that 
as far as answering the question in legalistic terms, there 
was no way to make the assessment.  The examiner opined that 
the childhood physical abuse the veteran experienced 
certainly affected his life dramatically and would have 
affected his life regardless of whether he was in the 
military or not.  

In view of the foregoing, the Board finds that the evidence 
is not sufficient to rebut the presumption of soundness.  The 
evidence is not clear and unmistakable that the veteran's 
psychiatric disorder preexisted service.  Although the 
January 1992 examiner noted that the veteran struggled with 
dysthymia for most of his life, there is no evidence of any 
psychiatric treatment prior to service and the examiner did 
not mention any episodes prior to the veteran entering 
service.  Further, the September 2006 examiner only stated 
that the veteran's current psychiatric disorder had its 
origin in childhood abuse, but did not state whether a 
disorder preexisted service.  Indeed, as will be discussed 
below, it is not even clearly established that the veteran 
suffered from a chronic psychiatric disorder during his 
active service.  Therefore, the evidence of record fails to 
meet the high burden of clear and unmistakable evidence and 
the presumption of soundness is not rebutted.

Consequently, in the absence of a rebuttal, the presumption 
of sound condition means that, as a matter of law, the 
veteran's disability cannot be considered to have existed 
prior to service.  The question than becomes one of direct 
service connection, analyzed under 38 C.F.R. § 3.304.  See 
Wagner at 1094-96 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  Without clear and unmistakable evidence that 
the disability preexisted service, the Board presumes that 
the veteran was in sound condition upon entrance to the 
military.  Thus, his claim for an acquired psychiatric 
disorder to include PTSD and major depressive disorder shall 
be analyzed as a claim for service connection on a direct or 
presumptive basis as per 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's private and VA treatment records demonstrate 
that the veteran is currently being treated for several 
psychiatric conditions to include PTSD, major depressive 
disorder, anxiety, and dysthymia.  Hickson element (1) has 
therefore been met.

As noted previously, the service treatment records reveal 
that the veteran was seen for depression, anxiety, and 
insomnia in May 1972.  The veteran reported that he had a 
difficult time accepting service.  The physician noted that 
there was no evidence of psychosis and that the veteran 
appeared irritable and somewhat depressed.  There was a 
notation of situational reaction.  Providing the benefit of 
the doubt in his favor, the Board therefore finds there is 
sufficient evidence to meet Hickson  element (2).

Turning to the third and final element of Hickson 
(causation), the Board finds that the competent medical 
evidence of record weighs against service connection.  

In the first post-service record dated in July 1976, the 
veteran insisted that he was a different person than he was 
prior to entering service.  He preferred to be alone and was 
intolerant to factors in the environment and sensitive to the 
tensions of life.  He was described as an anxious, sensitive, 
worried individual who reacted with anxiety when the world 
intrudes and lived under emotional tensions.  He lost his 
temper easily and was a very sensitive person.  The examiner 
noted a diagnosis of anxiety reaction, moderate.  

There is no further evidence of psychiatric problems until 
1990.  In a January 1990 evaluation, the veteran noted that 
he experienced depression since his divorce in 1988.  He also 
reported that he lost a job and faced imminent eviction.  
There were threats of suicide in 1990 with plans of taking an 
overdose.  The physician noted that the veteran had a number 
of losses including loss of mother, loss of wife, loss of 
job, and threatening imminent exclusion from his house.  
There was no mention of any problems related to the veteran's 
time in service.  A diagnosis of major depressive disorder 
was noted.  

The medical records show that the veteran was hospitalized 
for a period of time in 1992.  A January 1992 examination 
report shows that the veteran was seen for depression.  He 
reported that he was depressed over the past year and a half 
because of his divorce and was bothered by loneliness.  The 
veteran explained that as a result of his divorce, everything 
went down.  The physician noted that the veteran had a period 
of depression while in service and that the veteran was 
unable to recall any specific stressors.  As described 
previously, the physician noted that the veteran had problems 
with anxiety and depression all through his life.  The 
veteran was noted to have a depressive episode while in the 
service and that later he was somehow able to cope without a 
major decompensation.  However, the physician noted that the 
veteran's condition began to deteriorate in 1988 and 
eventually led to him having a major depressive episode in 
1990.  The physician opined that the veteran suffered from 
dysthymia most of his life with episodes of depression in 
1972 and 1990.  The examiner noted diagnoses of dysthymic 
disorder and major depression, recurrent.  

In a November 1992 discharge summary, a diagnosis of major 
depression, recurrent without psychotic features was noted.  
The veteran was admitted due to exacerbation of depressive 
symptoms, suicidal ideation and feeling of inability to cope.  
This episode of exacerbation was noted to be triggered by his 
being subjected to investigation by the police department for 
alleged sexual abuse involving a minor.  Also, it was noted 
that the veteran had an episode of depression two years prior 
following his divorce.  

Following his discharge from the hospital in 1992, the 
veteran was not seen for treatment for psychiatric problems 
until 2005.  Records from 2005 and forward document ongoing 
treatment for depressive disorder, dysthymia, and PTSD.  

The veteran was afforded a VA psychiatric examination in 
September 2006.  The examiner noted that the veteran suffered 
childhood abuse.  When asked of the trauma he experienced, 
the veteran reported that he thought about it at least one-
half dozen times a day.  He noted that he still had dreams 
and nightmares about it.  He explained that the trauma slowed 
down progress in his life and reported that it affected his 
relationships.  The examiner noted a diagnosis of PTSD, 
major-depressive disorder, recurrent, mild, without psychotic 
features; symptoms secondary to PTSD, and pedophilia, in 
remission on Axis I.  On Axis II, a diagnosis of personality 
disorder, not otherwise specified with cluster B and C 
features was noted.  He was assigned a GAF score of 50.  The 
examiner noted that the veteran's current psychiatric 
conditions had their origin in the childhood physical abuse 
that occurred.  The examiner expressed that there was no way 
to give a baseline as to how his experience in the military 
might have exacerbated his condition.  He explained that the 
veteran's condition might have been exacerbated even if he 
were outside of the military.  He noted that as far as 
answering the question in legalistic terms, he could not make 
that assessment.  The examiner opined that the veteran's 
childhood physical abuse that he experienced certainly 
affected his life dramatically and would have affected his 
life regardless of whether he was in the military or not.  

In reviewing the evidence of record, the Board initially 
notes that the conclusions of the 1992 and 2006 VA examiners 
are based on the assumption that the veteran's mental 
disabilities existed prior to service.  This is a legal 
question, based upon a specific set of regulatory criteria.  
The Board has determined that the veteran's disabilities did 
not exist prior to service; thus, the only medical statement 
necessary to establish service connection, is whether a 
current disability is related to a disease or injury in 
service.  See 38 C.F.R. § 3.303 (2008).  There is no positive 
nexus opinion relating the veteran's current psychiatric 
disorder to his time in service.  Indeed, the September 2006 
VA examiner indicated that the veteran's current psychiatric 
conditions had their origin in childhood abuse and would have 
affected his life regardless of his being in the military.  
Furthermore, the aforementioned medical evidence of record 
including the January 1992 VA examination report, indicate 
that the veteran's psychiatric problems were the result of 
events that occurred subsequent to service including the 
veteran's incarceration, divorce, and loss of job.  There is 
no competent medical evidence that establishes a link between 
the veteran's current psychiatric problems and his active 
service.  In fact, the available medical records do not 
contain any references to the veteran's time in service when 
describing his current psychiatric problems.  

The Board recognizes the fact that the veteran was seen for 
psychiatric complaints in service.  However, the diagnosis 
was limited to the veteran having a situational reaction.  A 
diagnosis of a chronic psychiatric disability was never 
rendered.  The first clear diagnosis of a psychiatric 
disability is not shown until July 1976, which is over three 
years post-service.  There is then a nearly 15 year gap of 
evidence showing complaints, treatment, or diagnosis of a 
psychiatric disability (depression).  The Court has held that 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.   Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his psychiatric problems were incurred in 
service.  However, when the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, 
his opinion regarding the etiology of his psychiatric 
disorder is afforded low probative value.  

Consideration has been given to the veteran's own contentions 
that he has been suffering from a chronic psychiatric 
disability (depression) since active service.  As noted 
directly above, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board therefore finds that the competent medical evidence 
weighs against a grant of service connection.  

The Board notes that where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and psychosis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The first 
showing of postservice psychiatric problems is in a 1976 VA 
examination report, four years after the veteran's separation 
from service.  There is no evidence of record to support a 
finding that a psychosis was present to a compensable degree 
within the first postservice year.  Therefore, service 
connection on a presumptive basis is not warranted.

Additionally, despite having diagnoses of PTSD, a verifiable 
stressor does not exist.  Indeed, the veteran has not 
specified any stressor related to his time in service as 
noted in the aforementioned medical records.  Furthermore, 
there is no opinion relating the veteran's currently 
diagnosed PTSD to service.  Thus, the veteran's claim of 
entitlement to service connection for PTSD must also fail.  
See 38 C.F.R. 
§ 3.304(f) (2008).  

In sum, the Board finds that while there is evidence of 
mental issues in service, there is no positive medical nexus 
that has indicated the appellant's current psychiatric 
disorder is the direct result of service.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for the acquired psychiatric disorder to include 
PTSD and major depressive disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and PTSD is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


